      Case 2:20-cv-02238-HLT-ADM Document 25 Filed 05/18/20 Page 1 of 2




                                 In the United States District Court
                                               for the
                                         District of Kansas

Jackie Taylor;                                       Civil Action No. 2:20-CV-02238 – HLT-
Linda Jo Hisel.                                      ADM

                                                     Plaintiffs’ Notice of Voluntary Dismissal
                   Plaintiffs,                       Without Prejudice

                       v.

Jay Allen, M.D., in his official capacity as
Linn County Heath Director; The Board of
County Commissioners of the County of
Linn, Kansas.

                  Defendants.

               Plaintiffs’ Notice of Voluntary Dismissal Without Prejudice
       Whereas, Plaintiffs filed this action on May 10, 2020 (Doc. 1) challenging the local

health order issued on May 1, 2020 (Doc 1-1) on the grounds that, among other things, it

permitted warrantless searches and seizures of business records.

       Whereas, on May 17, 2020, Defendant Jay Allen, M.D. issued a new health order (Doc.

22-1) superseding the May 1, 2020 Order (Doc. 1-1). According to its terms, the new health

order became effective 12:01 a.m., Monday, May 18, 2020 and remains in effect until June 18,

2020 unless earlier amended, superseded, or rescinded.

       Whereas, the new health order (Doc. 22-1) provides for the opportunity to object to

any request for information, and if a business declines to voluntarily provide requested records,

the Linn County Health Department has the burden of seeking a search warrant or other legal

process if it wants information.


                                                 1
      Case 2:20-cv-02238-HLT-ADM Document 25 Filed 05/18/20 Page 2 of 2




       Therefore, pursuant to Fed. R. Civ. Pro. 41(a)(1)(A)(i), Plaintiffs voluntarily dismiss

without prejudice all claims brought in their Complaint.

                                           Kansas Justice Institute
                                           By: Samuel G. MacRoberts, 22781

Dated: 5/18/20                             /s/ Samuel G. MacRoberts
                                           Samuel G. MacRoberts
                                           12980 Metcalf Avenue, Suite 130
                                           Overland Park, Kansas 66213
                                           Sam.MacRoberts@KansasJusticeInstitute.org
                                           (913) 213-5018

Dated: 5/18/20                             /s/ Ryan Kriegshauser
                                           Ryan A. Kriegshauser, 23942
                                           Kriegshauser Law, LLC
                                           15050 W. 138th Street, Unit 4493
                                           Olathe, KS 66063
                                           ryan@kriegshauserlaw.us
                                           (913) 303-0639




                                              2
